DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-16 and 65-68 without traverse in the reply filed on 05/11/2022 is acknowledged. Claims 17-64 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites “a gate dielectric disposed over at least a portion of said semiconductor pillar; 
a gate surrounding a middle portion of said semiconductor pillar over said gate dielectric” . Fig. 1K of drawing does not show a gate dielectric disposed over semiconductor pillar 104 and gate 112 over the gate dielectric.
Claim 65 recites “each of said extended gate regions is disposed in a middle position of each of said at least one row; a space between immediate neighbors of semiconductor pillars of said plurality of vertical transistors is sufficiently narrow except at said middle position and said gate is sufficiently thick such that said plurality of vertical transistors are coupled at said gate except at said middle position……. each of said extended gate regions in each of said at least one row extends horizontally from a bottom edge but not from a top edge of said gate of each of two of said plurality of transistors next to said middle position in each of said at least one row”
Although specification para [0062] describes “the extended gate region may be in a middle of a one-dimensional array”,  drawing does not show the limitation “disposed in a middle position of each of said at least one row” and  configurations recited as  “except at said middle position” and  “each of said extended gate regions in each of said at least one row extends horizontally from a bottom edge but not from a top edge of said gate of each of two of said plurality of transistors next to said middle position in each of said at least one rows” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim 70 recites “and an extended gate region extending horizontally from a bottom edge, but not from a top edge, of said gate of each of select some of said vertical transistors”. Drawing does not show  extended gate  extending from bottom edges of some selected gates. 
Claim 2-5, 69 are objected to being dependent on claim 1.
Claims 66-68 are objected to being dependent on claim 65. 
Claims 71-78 objected to being dependent on claim 70.

Claim Rejections - 35 USC § 112

Claim 2, 7  & 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of claims 2, 7 & 66  recites three regions of semiconductor pillar of the vertical transistor  (i.e. a first region, a second region and a third region as claimed). Interpreting “first region“, “second region” and “third region” as the  channel, drain and  source of the vertical transistor” according to paragraph [0046] (which states the pillars which forms a part of the three doped regions of the pillars which are the drain, channel, and source of the transistor) , “middle portion” comprises the channel, “top portion” comprises the drain and “bottom portion” comprises the source. However, drawing does not show how “a second region” is  “extending partly into said middle portion from said top portion”  and being contigious with first region OR  how “a third region”  “extending partly into said middle portion from said bottom portion” and being contigious with first region. 

Claims 6-16 & 70-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, lines 16-18  recite “…and a space between said at least one row is sufficiently wide and said gate film is sufficiently thin such that said plurality of vertical transistors are disconnected at said gate between said at least one row”. It’s confusing how “a space” can be  between “at least one row” or  how  “the vertical transistors” are disconnected “between at least one row” because  “between” in this context  requires presence of “at least two rows” (or plurality of rows ) or a secondary element. Claim 6, line 8 recites “said array comprises at least one row”  i.e. said array maybe an  one-dimensional array of vertical transistors in which case the term “between said at least one row” does not universally read.  It is not clear whether it was intended to claim the subject matter as described in paragraph [0061] which states “the space between one-dimensional arrays (e.g. between rows of a two-dimensional array) are generally in the neighborhood of "1.5F" or wider. The gate film (111 of FIG. 1D) is made thick enough to fill the space between pillars in an array but thin enough to separate gates of transistors in different one-dimensional arrays (e.g. in different rows of a two-dimensional array)” instead. For examination purpose, examiner is interpreting it  accordingly  i.e. “said array” is “a two -dimensional array” comprising “at least two row” and “a space” is between adjacent rows of said array of vertical transistors.
Claim 70 recites “and an extended gate region extending horizontally from a bottom edge, but not from a top edge, of said gate of each of select some of said vertical transistors”. The limitation “each of select some” is not clearly understood. It may be read  as an  extended gate  extending from bottom edges of some selected gates (i.e. plurality of gates). However specification and drawing Fig. 1H describes a single extended gate region extending from  a single gate AND NOT  extending from  plurality of gates. It is not clear if it was intended that the extended gate extending from a single gate according the specification OR extended gate extending from a plurality of gates as may be read from the claim. For examination purpose, examiner is interpreting the later accordingly  e.g.  “an extended gate region extending horizontally from a bottom edge, but not from a top edge, of some gates of  vertical transistors”.
Claims 8-16 rejected being dependent on claim  6.
Claims 71-78 rejected being dependent on claim  70.

Claims 7, 12-15 & 66  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 ,  recites  three regions of semiconductor pillar of the vertical transistor  (i.e. a first region, a second region and a third region as claimed). Interpreting “first region“, “second region” and “third region” as the  channel, drain and  source of the vertical transistor” according to paragraph [0046] (which states the pillars which forms a part of the three doped regions of the pillars which are the drain, channel, and source of the transistor) , “middle portion” comprises the channel, “top portion” comprises the drain and “bottom portion” comprises the source. However specification does not describe  how “a second region” is  “extending partly into said middle portion from said top portion”  and being contigious with first region OR  how “a third region”  “extending partly into said middle portion from said bottom portion” and being contigious with first region.  Moreover, it’s  also not described in specification relative  doping types of the source, channel and drain of the semiconductor pillar as claimed ( to read on claimed  first doping type and a second doping type as claimed). 
Claim 12 recites ”a plurality of storage capacitors, each with a first electrode and a second electrode; ………coupled to said semiconductor pillar to form a type of DRAM cell”. A storage capacitor with first and second electrode and the first electrode of the storage capacitor coupled with a semiconductor pillar of a vertical transistor  to form a DRAM cell  is not described in the specification to reasonable convey to an ordinary artisan DRAM cell configuration as claimed.
Claim 13 recites “each of said storage capacitors is disposed over said semiconductor pillar to which it is coupled”. The limitation “disposed over” is not  described in the specification to reasonable convey to an ordinary artisan. 
Claim 14 recites “said memory logic circuitry is electrically coupled to said second electrode of each of said storage capacitors, to said extended gate regions, and to said semiconductor pillar of each of said plurality of vertical transistors for said memory operation”. The specification does not describe this configuration to reasonable convey to an ordinary artisan memory operation as claimed.
Claim 15 recites “and wherein: said memory logic circuitry is electrically coupled to said extended gate regions and to said semiconductor pillar of each of said plurality of vertical transistors for said memory operation”. The specification does not describe this configuration to reasonable convey to an ordinary artisan for a memory operation.
Claim 66  recites recite three regions of semiconductor pillar of the vertical transistor  (i.e. a first region, a second region and a third region as claimed). Interpreting “first region“, “second region” and “third region” as the  channel, drain and  source of the vertical transistor” according to paragraph [0046] (which states the pillars which forms a part of the three doped regions of the pillars which are the drain, channel, and source of the transistor) , “middle portion” comprises the channel, “top portion” comprises the drain and “bottom portion” comprises the source. However, specification does not describe how “a second region” is  “extending partly into said middle portion from said top portion”  and being contigious with first region OR  how “a third region”  “extending partly into said middle portion from said bottom portion” and being contigious with first region.  Moreover, it’s  also not described in specification relative  doping types of the source, channel and drain of the semiconductor pillar as claimed ( to read on claimed  first doping type and a second doping type as claimed). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1, 3 & 69  are   rejected under 35 U.S.C. 102(a)(1) as being anticipated by JI et al US 20200227429 A1
Regarding claim 1, Ji  discloses, A vertical transistor (Fig. 2 ) comprising: 
a semiconductor pillar (channel 232) standing over a substrate (254); 
a gate dielectric(gate oxide 234)  disposed over at least a portion of said semiconductor pillar; 
a gate (junction 260, see para [0052}] which is a field management structure coupled to gate 220 made of same material) surrounding a middle portion of said semiconductor pillar over said gate dielectric; 
and an extended gate region (220, para [0052]) extending horizontally from a bottom edge, but not from a top edge of said gate (220 extending from bottom edge of 260 and not from top edge).

    PNG
    media_image1.png
    613
    604
    media_image1.png
    Greyscale

Regarding claim 3, Ji discloses the vertical transistor of claim 1 and further discloses, further comprising: a dielectric film (oxide 210 as annotated between 220 and 254)  disposed over said substrate up to a bottom portion of said semiconductor pillar.

Regarding claim 69, Ji discloses the vertical transistor of claim 1 and further discloses, wherein: said gate is in the shape of a sidewall spacer ( 260 is in the shape of a sidewall spacer as seen in Fig. 2 above) 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et all and further in view of Jeong (US 2011/0227141 A1)

Regarding claim 4, Ji discloses the vertical transistor of claim 1 but does not explicitly disclose, further comprising: a gate bias line; and a gate contact disposed on said extended gate region and coupled to said gate bias line. 
But Jeong discloses, Gate connection units formed to connect word line i.e. gate lines , which are connected  to the NAND cell strings to form memory cells MC1 to MCn as shown in FIG. 1, to an external circuit ( para [0063]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to form a gate connection unit to gate 220 such that the vertical transistor comprises  a gate bias line ( gate connection unit); and a gate contact (interface of gate connection unit with gate 220) disposed on the  gate 220 and coupled  to the gate bias line, according to disclosing of  Jeong , in order to connect the transistor to external circuit, as taught by Jeong above. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et all and further in view of Sung et al. US 20200411528 A1

Regarding claim 5, Ji discloses the vertical transistor of claim 1 but does not explicitly dislcose, further comprising: a circuitry constructed under said vertical transistor; and wherein: said circuitry is electrically coupled to said gate and to said semiconductor pillar.  
But Sung discloses, FIGS. 1A-1C illustrate a cross-sectional views of a memory cell  ( IT-1C) 100 that includes a transistor 180 vertically aligned above a capacitor 150 (para [0012], para [0021]) wherein the capacitor 150 is electrically coupled to  channel 182 and gate 104 of transistor 180. 
	It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Sung into Ji’s vertical  transistor such that a capacitor circuitry is constructed under the vertical transistor such that the capacitor circuitry is electrically coupled to the gate and channel of the vertical transistor, according to teaching of Sung ,  in order to form a 1T-1C DRAM cell, as taught by Sung above.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims and further overcoming drawing objection AND rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,, as set forth in this office action.
With respect to claim 2, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

“wherein said semiconductor pillar comprises: a first region of a first doping type in said middle portion of said semiconductor pillar; a second region of a second doping type occupying a top portion of said semiconductor pillar, extending partly into said middle portion from said top portion, and contiguous with said first region; and a third region of said second doping type occupying a bottom portion of said semiconductor pillar, extending partly into said middle portion from said bottom portion, and contiguous with said first region”.
Claims 6-16 would be allowable if rewritten to overcome drawing objections , rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) , first paragraph and rejections under  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With respect to claim 6, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

“…each of said at least one of said extended gate regions in each of said at least one row extends horizontally from a bottom edge, but not from a top edge of said gate of at least one of said plurality of vertical transistors in each of said at least one row; a space between said semiconductor pillars of immediate neighbors of said plurality of vertical transistors in each of said at least one row is sufficiently narrow and said gate film is sufficiently thick such that said plurality of vertical transistors are coupled at said gate along each of said at least one row; and a space between said at least one row is sufficiently wide and said gate film is sufficiently thin such that said plurality of vertical transistors are disconnected at said gate between said at least one row”.
Claims 7-16 are objected to being dependent on claim 6 (with additional 112(a) rejections of claims 7, 12-15 as set forth in this office action).

Claims 65-68 would be allowable if rewritten to overcome  rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) , first paragraph and  the drawing objection, set forth in this office action. 

With respect to claim 65, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

“wherein: said array comprises at least one row; each of said extended gate regions is disposed in a middle position of each of said at least one row; a space between immediate neighbors of semiconductor pillars of said plurality of vertical transistors is sufficiently narrow except at said middle position and said gate is sufficiently thick such that said plurality of vertical transistors are coupled at said gate except at said middle position; BSP2002004Page 20 of 25a space between said at least one row is sufficiently wide and said gate film is sufficiently thin such that said plurality of vertical transistors are disconnected at said gate between said at least one row; and each of said extended gate regions in each of said at least one row extends horizontally from a bottom edge but not from a top edge of said gate of each of two of said plurality of transistors next to said middle position in each of said at least one row”. 

Claims 70-78 would be allowable if overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph as set forth in this office action and further overcoming drawing objections

With respect to claim 70, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

“and an extended gate region extending horizontally from a bottom edge, but not from a top edge, of said gate of each of select some of said vertical transistors”
Claims 71-78  rejected being dependent on claim 70.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813